DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00231-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BILL W. WILLIAMS,§
	APPEAL FROM THE 273RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

BILLY DON HUGHES,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION (1)
	The parties hereto have filed an agreed motion to dismiss this appeal.  That motion has been
signed by the attorneys for all parties and represents that the parties' agreement disposes of all issues
presented for appeal.  Because the parties have met the requirements of Tex. R. App. P. 42.1(a)(2),
the motion is granted, and the appeal is dismissed.	

Opinion delivered September 25, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)





1.  See Tex. R. App. P. 47.1.